PER CURIAM:
Michael Leroy Darity appeals the district court’s order denying relief on his motion for modification of sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Darity, No. l:95-cr-00132-MR-l, 2010 WL 5864680 (W.D.N.C. Nov. 12, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.